940 F.2d 664
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George WILSON, et al., Plaintiffs-Appellees,v.James Carl HIGGS, et al., Defendants-Appellants.
No. 90-6240.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1991.

Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs, inmates in two Kentucky prisons, bring this action seeking attorney's fees for time expended litigating only one issue in a broader challenge to the constitutionality of a drug testing program.  In a prior appeal, this court determined that plaintiffs had a right to attorney's fees for time spent litigating an alleged violation of a consent order, the so-called "cross-examination" issue.  On remand, the district court accepted plaintiff's estimate that 30 percent of the time expended on the entire litigation related to the cross-examination issue.  It awarded attorney's fees on that basis, to be offset by the amount already paid by defendants in the first year of the litigation.  Defendants challenged the award as excessive.


2
The 30 percent estimate produced a total for fees and expenses of $18,230.43, and the district court offset against that amount the $4,249.52 in attorney's fees that defendants had previously paid to plaintiffs.


3
We agree that the district court abused its discretion in accepting the 30 percent estimate, in the absence of supporting documentation.  In an earlier order, the court observed that the work at issue was "only a minuscule part" of the litigation.  Because there is nothing in the record that would warrant a more charitable characterization, we conclude that the $4,249.52 compensation already received is adequate and that nothing further is due.


4
The order of the district court is reversed and this cause is remanded to the district court for further proceedings consistent with this opinion.